Case 19-30239-bjh13 Doc 94 Filed 08/07/19      Entered 08/07/19 13:45:08    Page 1 of 6




Robert J. Reagan
REAGAN McLAIN & HATCH, LLP
White Rock Tower, Suite 300
6510 Abrams Rd.
Dallas, Texas 75231
214.691.6622
214.691.2984 (FAX)
bob@reaganmclain.com (Email)
Attorneys for Speedway Loans, Inc.

                       UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


 IN RE:
                                                    CASE NO. 19-30239-bjh13
 MONIQUE FOSTER
                                                    Preliminary hearing set at 1:30
               DEBTOR                               p.m. on August 27, 2019.



                   Motion for Relief from the Automatic Stay

       Speedway Loans, Inc., (Speedway Loans), in accordance with § 362(d) the

Bankruptcy Code, Bankruptcy Rule 4001, and Local Bankruptcy Rule 4001.1, files its

Motion for Relief from the Automatic Stay and respectfully states:

       PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE
       IS REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE
       MOTION MAY BE DEEMED ADMITTED, AND AN ORDER
       GRANTING THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT.

       ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
       CLERK OF THE UNITED STATES BANKRUPTCY COURT AT U.S.
       BANKRUPTCY COURT, EARLE CABELL FEDERAL BUILDING, 1100

Motion for Relief from the Automatic Stay                                         Page 1
Case 19-30239-bjh13 Doc 94 Filed 08/07/19        Entered 08/07/19 13:45:08     Page 2 of 6



        COMMERCE ST., RM. 1254, DALLAS, TEXAS 75242-1496, BEFORE
        CLOSE OF BUSINESS ON AUGUST 21, 2019, WHICH IS AT LEAST 14
        DAYS FROM THE DATE OF SERVICE HEREOF. A COPY SHALL BE
        SERVED UPON COUNSEL FOR THE MOVING PARTY AND ANY
        TRUSTEE OR EXAMINER APPOINTED IN THE CASE. ANY RESPONSE
        SHALL INCLUDE A DETAILED AND COMPREHENSIVE STATEMENT
        AS TO HOW THE MOVANT CAN BE “ADEQUATELY PROTECTED” IF
        THE STAY IS TO BE CONTINUED.

                                   Factual Background

        1.    The Debtor, Monique Foster (Debtor), filed a voluntary petition for relief

under Chapter 13 of the Bankruptcy Code thereby commencing this case on January 25,

2019.

                    Speedway Loans’s Claim Relating to the Truck

        2.    Speedway Loans is the owner and holder of a Lender Disclosure and

Promissory Note signed by the Debtor Monique Foster, and dated September 20, 2018 (the

Contract). A true and correct copy of the Contract is attached hereto as Exhibit A and

incorporated by reference herein for all purposes.

        3.    Pursuant to the Contract, the Debtor re-financed the a 2014 Chevrolet G1500

Van, Vehicle Identification Number 1GBSGDC47E1114156 (the Vehicle). Speedway Loans

financed the Debtor’s purchase of the Vehicle.

        4.    The Debtor’s indebtedness to Speedway Loans under the Contract is secured

by a properly perfected first lien security interest in the Vehicle. A true and correct copy

of a Texas Vehicle Record with Speedway Loans’s lien noted thereon evidencing proper

Motion for Relief from the Automatic Stay                                            Page 2
Case 19-30239-bjh13 Doc 94 Filed 08/07/19        Entered 08/07/19 13:45:08      Page 3 of 6



perfection of Speedway Loans’s security interest in the Vehicle is attached hereto as Exhibit

B and is incorporated by reference herein for all purposes.

                         The Debtors Proposed Chapter 13 Plan

       5.     The Debtor’s Chapter 13 Plan was filed on February 25, 2019 and amended

on February 27, 2019, March 12, 2019, March 20, 2019, April 10, 2019, and June 4, 2019. The

most recent amended Plan was denied confirmation and Debtor’s case was dismissed on

July 22, 2019 for failure to confirm her amended Chapter 13 Plan. It was reinstated by order

entered on August 5, 2019.




                                  The Payment Defaults

       6.     The Debtor failed to make her payments pre-petition. The Debtor is past-due

in making the payments to Speedway Loans when due under the terms of the Contract for

in the amount of $2,917.89. The Debtor’s next payment to Speedway Loans would have

been due and payable under the terms of the February 19, 2019 in the amount of $16,846.67.

       7.     Despite her failure to make her payments to Speedway Loans, the Debtor

presumably retained possession of the Vehicle and continued to use it until it was

recovered by the Movant during the time the case was in dismissed status.

       8.     Additionally, the Contract requires the Debtor to maintain and provide proof

of physical damage insurance for the Vehicle during the term of the financing. Speedway



Motion for Relief from the Automatic Stay                                             Page 3
Case 19-30239-bjh13 Doc 94 Filed 08/07/19         Entered 08/07/19 13:45:08      Page 4 of 6



Loans, as of this filing Speed way has requested proof of such insurance but has not

received such proof.

       9.     According to the Schedules to her voluntary petition, the Debtor owns and

possesses no fewer than six (6) motor vehicles that appear to be passenger cars. Thus, the

subject vehicle is not necessary to the Debtor’s effective re-organization.

                                    Request for Relief

       10.    In accordance with Bankruptcy Code § 362(d), Speedway Loans requests that

the Court immediately terminate the automatic stay of Bankruptcy Code § 362(a) and

Bankruptcy Rule 4001(a)(3) for all purposes as it applies to Speedway Loans and the

Vehicle for cause, including, but not limited to, the following: (1) the Debtor has no equity

in the Vehicle; (2) the Vehicle is not necessary to the Debtor’s effective reorganization; and

(3) the Debtor has failed to provide adequate protection for Speedway Loans’s perfected

security interest in the Vehicle.

       11.    Alternatively, and in accordance with Bankruptcy Code § 363(e), Speedway

Loans requests that the Court prohibit or condition the Debtor’s continued use of the

Vehicle as is necessary to provide adequate protection for Speedway Loans’s interest in the

Vehicle.

       WHEREFORE, PREMISES CONSIDERED, Speedway Loans, Inc., respectfully

requests that, after notice and hearing, the Court grant this Motion for Relief from the



Motion for Relief from the Automatic Stay                                             Page 4
Case 19-30239-bjh13 Doc 94 Filed 08/07/19         Entered 08/07/19 13:45:08      Page 5 of 6



Automatic Stay; that the Court sign an order immediately terminating the automatic stay

of Bankruptcy Code § 362(a) and Bankruptcy Rule 4001(a)(3) for all purposes as it applies

to Speedway Loans and the Vehicle; or alternatively, that the Court sign an order

prohibiting or conditioning the Debtor’s continued use of the Vehicle as is necessary to

provide adequate protection for Speedway Loans’s interest in the Vehicle; and further relief

as is just.

                                           Respectfully submitted,

                                           /s/ Robert J. Reagan
                                           Robert J. Reagan
                                           State Bar No. 16630980
                                           REAGAN McLAIN & HATCH, LLP
                                           White Rock Tower, Suite 300
                                           6510 Abrams Rd.
                                           Dallas, Texas 75231
                                           214.691.6622
                                           214.691.2984 (FAX)
                                           Bob@reaganmclain.com (Email)

                                           Attorneys for Speedway Loans, Inc.

                                 Certificate of Conference

       I hereby certify that on August 7, 2019 at approximately 9:30 a.m., I contacted by
telephone, the office of the Debtor’s counsel of record, Ms. Linda Joy Littlefield. I
specifically stated the relief requested in this Motion for Relief from the Automatic Stay and
was informed that this motion would be opposed.

                                           /s/ Robert J. Reagan
                                           Robert J. Reagan




Motion for Relief from the Automatic Stay                                             Page 5
Case 19-30239-bjh13 Doc 94 Filed 08/07/19        Entered 08/07/19 13:45:08     Page 6 of 6



                                  Certificate of Service

       In accordance with Local Bankruptcy Rule 4001-1(a), I hereby certify that on August
7, 2019, a true and correct copy of the above and foregoing Motion for Relief from the
Automatic Stay was served by electronic means in accordance with Bankruptcy Rules or
by First Class United States Mail, postage prepaid, on each of the parties identified below.

                                          /s/ Robert J. Reagan
                                          Robert J. Reagan

Monique Foster, Debtor                           Trustee
1045 Western Hills Dr.                           Thomas Powers
Ferris, Texas 75125                              105 Decker Court, Ste. 1150
                                                 Irving, TX 75062

Linda Joy Littlefield                            U.S. Trustee
Littlefield Law Firm                             UST U.S. Trustee
11300 N. Central Expressway, Ste. 130            1100 Commerce Street
Dallas, Texas 75243                              Room 976
                                                 Dallas, TX 75242-1496




Motion for Relief from the Automatic Stay                                            Page 6
